Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 8, 10-12, 15, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Hanada (8012415 which is English equivalent of WO2007080907).
As to Claims 1, 5, and 10, Hanada (‘415) discloses a method of sterilizing a medical device capable of being an endoscope (see entire document, particularly Abstract. Col. 1 lines 6-9, Col. 2 line 59, Col. 4 lines 44-46, Col. 9 line 5), the method comprising:
(a) receiving the medical device capable of being endoscope in a sterilization chamber (see entire document, particularly Col. 2 lines 3-5, Col. 3 lines 51-52); 
(b) applying a vacuum to the sterilization chamber to reduce pressure within the sterilization chamber to a first pressure (see entire document, particularly Figures 1 and 4, Col. 2 lines 5-6, Col. 3 lines 49-53), wherein the first pressure is less than approximately 100 torr (where 10 kPa = 75 torr) (see Figures 1 and 4); 
(c) introducing a sterilant into the sterilization chamber (see entire document, particularly Col. 3 lines 53-54); 
(d) maintaining the first pressure in the sterilization chamber for a first period of time (i.e. 3 seconds; S110 - see Figures 2 and 4); 
(e) venting the sterilization chamber to increase the pressure within the sterilization chamber to a second pressure, wherein the second pressure is greater than the first pressure but is still less than 100 torr (i.e. repeat of steps S108, S110, S112 - see Figures 1 and 4); 
(f) maintaining the second pressure in the sterilization chamber for a second period of time (S110 – see Figures 1-2 and 4); 
(g) venting the sterilization chamber to increase the pressure within the sterilization chamber to a third pressure (S108 - see Figures 1-2 and 4), wherein the third pressure is greater than the second pressure but is still less than 100 torr (i.e. repeat of steps S108, S110, S112 - see Figures 1 and 4); 
(h) maintaining the third pressure in the sterilization chamber for a third period of time (S110 – see Figures 1-2 and 4); and 
(A) applying the vacuum to the sterilization chamber to reduce the pressure within the sterilization chamber to a fourth pressure (i.e. steps S118 and S100, S102 – see Figures 1-2 and 4), wherein the fourth pressure is less than 100 torr (where 10 kPa = 75 torr) (see Figures 1-2 and 4); 
(B) introducing additional sterilant gas into the sterilization chamber (i.e. S108 – see Figure 2); 
(C) maintaining the fourth pressure in the sterilization chamber for a fourth period of time (i.e. S110 – see Figure 2); and 
(i) venting the sterilization chamber to increase the pressure within the sterilization chamber to atmospheric pressure (i.e. steps S112, S114, S116, S118, and S120) (see Figures 1-2 and 4).

	As to Claims 2 and 8, Hanada (‘415) discloses that the method further comprises repeating sub-steps (A)-(C) between at least one steps (h) and (i) and that steps (g) and (h) are repeated at least once (i.e. when the steps (a) to (C) above in claim 1 are repeated before reaching 90 minutes - see Figures 1-2 and 4).

As to Claims 11, 15, and 20, Hanada (‘415) discloses a method of sterilizing a medical device capable of being an endoscope (see entire document, particularly Abstract. Col. 1 lines 6-9, Col. 2 line 59, Col. 4 lines 44-46, Col. 9 line 5), the method comprising:
(a) receiving the medical device capable of being endoscope in a sterilization chamber (see entire document, particularly Col. 2 lines 3-5, Col. 3 lines 51-52); 
(b) applying a vacuum to the sterilization chamber to reduce pressure within the sterilization chamber to a first pressure (see entire document, particularly Figures 1 and 4, Col. 2 lines 5-6, Col. 3 lines 49-53), wherein the first pressure is less than approximately 100 torr (where 10 kPa = 75 torr) (see Figures 1 and 4); 
(c) introducing a sterilant into the sterilization chamber (see entire document, particularly Col. 3 lines 53-54); 
(d) maintaining the first pressure in the sterilization chamber for a first period of time (i.e. 3 seconds; S110 - see Figures 2 and 4); 
(e) venting the sterilization chamber to increase the pressure within the sterilization chamber to a second pressure, wherein the second pressure is greater than the first pressure but is still less than 100 torr (i.e. repeat of steps S108, S110, S112 - see Figures 1 and 4); 
(f) maintaining the second pressure in the sterilization chamber for a second period of time (S110 – see Figures 1-2 and 4); 
(g) venting the sterilization chamber to increase the pressure within the sterilization chamber to a third pressure (S108 - see Figures 1-2 and 4), wherein the third pressure is greater than the second pressure but is still less than 100 torr (i.e. repeat of steps S108, S110, S112 - see Figures 1 and 4); 
(h) maintaining the third pressure in the sterilization chamber for a third period of time (S110 – see Figures 1-2 and 4); and 
(A) applying the vacuum to the sterilization chamber to reduce the pressure within the sterilization chamber to a fourth pressure (i.e. steps S118 and S100, S102 – see Figures 1-2 and 4), wherein the fourth pressure is less than 100 torr (where 10 kPa = 75 torr) (see Figures 1-2 and 4); 
(B) introducing additional sterilant gas into the sterilization chamber (i.e. S108 – see Figure 2); 
(C) maintaining the fourth pressure in the sterilization chamber for a fourth period of time (i.e. S110 – see Figure 2); and 
(D) applying a vacuum to the sterilization chamber to reduce the pressure within the sterilization chamber to a fifth pressure (i.e. 3 Pa) that is less than 100 torr (i.e. steps S112, S114, S116, S118, then S100, S102 and S104 - see Figures 1-2 and 4); and
(i) venting the sterilization chamber to increase the pressure within the sterilization chamber to atmospheric pressure (i.e. steps S112, S114, S116, S118, and S120) (see Figures 1-2 and 4).

	As to Claims 12 and 18, Hanada (‘415) discloses that the method further comprises repeating sub-steps (A)-(C) between at least one steps (h) and (i) and that steps (g) and (h) are repeated at least once (i.e. when the steps (a) to (C) above in claim 1 are repeated before reaching 90 minutes - see Figures 1-2 and 4).

As to Claim 21, Hanada (‘415) discloses a method of sterilizing a medical device capable of being an endoscope (see entire document, particularly Abstract. Col. 1 lines 6-9, Col. 2 line 59, Col. 4 lines 44-46, Col. 9 line 5), the method comprising:
(a) receiving the medical device capable of being endoscope in a sterilization chamber (see entire document, particularly Col. 2 lines 3-5, Col. 3 lines 51-52); 
(b) applying a vacuum to the sterilization chamber to reduce pressure within the sterilization chamber to a first pressure (see entire document, particularly Figures 1 and 4, Col. 2 lines 5-6, Col. 3 lines 49-53), wherein the first pressure is less than 10 torr (where 3 Pa = 0.023 torr) (see Figures 1 and 4); 
(c) introducing a sterilant into the sterilization chamber (see entire document, particularly Col. 3 lines 53-54); 
(d) maintaining the first pressure in the sterilization chamber for a first period of time (i.e. 3 seconds; S110 - see Figures 2 and 4); 
(e) venting the sterilization chamber to increase the pressure within the sterilization chamber to a second pressure, wherein the second pressure is greater than the first pressure but is still less than 30 torr (i.e. first round of steps S112 then S108 after the initial/first time reaching steps 110 then 112; 2nd plateau - see Figures 1-2 and 4); and
(f) applying a vacuum (i.e. steps S112, S114, S116, S118, then S100, S102 and S104 - see Figures 1-2 and 4).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada (8012415 which is English equivalent of WO2007080907) as applied to claims 1 and 11 above, and further in view of Ahiska (20140037495).
Hanada (‘415) is relied upon for disclosure described in the rejection of claims 1 and 11 under 35 U.S.C. 102(a)(1) or 103.
Hanada (‘415) does not appear to specifically teach that the method further comprises applying a plasma to the sterilization chamber between the step (b) of applying the vacuum to the sterilization chamber and the step (c) of introducing the sterilant to the sterilization chamber.
It was known in the art before the effective filing date of the claimed invention to provide a step of applying a plasma to a sterilization chamber between a step of applying vacuum to the sterilization chamber and a step of introducing a sterilant to the sterilization chamber in a method of sterilizing articles. Ahiska (‘495) discloses a method of sterilizing an object comprising long lumen(s) (see p. 1 [0007]-[0008]) which includes a step of applying a plasma to a sterilization chamber (34) (i.e. step 54a – see Figure 3, p. 3 [0036]) between a step of applying vacuum to the sterilization chamber (34) (i.e. step between 52 and 54a – see Figure 3, p. 3 [0036]) and a step of introducing a sterilant to the sterilization chamber (34) (i.e. 1st injection 70 – see Figure 3, p. 3 [0037]), and applying the vacuum to the sterilization chamber to reduce pressure within the sterilization chamber (34) (i.e. step 64 – see Figure 3) then applying additional plasma to the sterilization chamber (i.e. step 64a – see Figure 3) in order to ensure that residual moisture from the medical device  is evaporated (see entire document, particularly p. 3 [0036] – last 4 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a step of applying a plasma to the sterilization chamber between the step of applying the vacuum to the sterilization chamber and the step of introducing the sterilant to the sterilization chamber in the sterilization method of Hanada in order to evaporate residual moisture from the medical device to be sterilized as shown by Ahiska.
Thus, Claims 9 and 19 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Hanada (‘415) and Ahiska (‘495).
	
Allowable Subject Matter
Claims 13-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 83-88 and 92-93 of copending Application No. 16/225,035 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because steps (A)-(C) are performed between steps (h) and (i) in the reference application, where claims 83 and 86 of the reference application meets all the limitations of claim 1 of this application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20080233002, 20170304477.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799